Citation Nr: 1015177	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for psoriasis, to 
include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach disorder, to include as 
secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for blepharospasm, 
claimed as facial muscle spasm, to include as secondary to an 
acquired psychiatric disorder.

5.  Entitlement to service connection for coronary artery 
disease, claimed as a heart attack, to include as secondary 
to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part.


REMAND

From December 1953 to February 1954, the Veteran was 
hospitalized for 73 days for cellulitis and an allergic 
reaction to penicillin.  The Veteran was discharged in 
February 1954 with diagnoses of cellulitis, dermatophytosis, 
urticarial reaction to penicillin, and arthritis.  The 
Veteran served on active duty after his hospitalization until 
his November 1955 service separation.  

The Veteran contends the trauma of the hospitalization is 
responsible for his acquired psychiatric disorder.  He 
further claims his current psoriasis, a gastrointestinal 
disorder, blepharospasm, and coronary artery disease are 
secondary conditions to his psychiatric disability.  In 
short, the Veteran believes all the issues on appeal here are 
in some way related to his lengthy in-service 
hospitalization.

Regrettably, the Veteran's service treatment records are 
largely unavailable due to a fire-related incident in 1973.  
The Board notes, however, that the lengthy hospitalization is 
confirmed within the salvageable service treatment records.  
When records in the possession of the government are 
unavailable through no fault of the Veteran, VA has a 
heightened obligation to assist the Veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In this case, the Veteran was provided a VA examination to 
determine the presence of psoriasis and, if present, the 
severity and etiology thereof.  Specifically, the examiner 
was directed to assess the relationship, if any, between the 
Veteran's current psoriasis and his in-service bout of 
cellulitis.  The examination took into account the Veteran's 
prior treatment records and fully described his psoriasis, 
which allowed for a fully-informed evaluation of the claimed 
disability.  See Barr v. Nicholson, 21, Vet. App. 303, 311 
(2007).  

The Veteran was not provided a VA examination for the other 
disorders at issue herein.  In disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the veteran qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

Herein, the Veteran has submitted competent evidence 
demonstrating current diagnoses of depression, anxiety, 
and/or an adjustment disorder.  Moreover, the Veteran's 
service treatment records documented a 73-day hospitalization 
for cellulitis, dermatophytosis, urticarial reaction to 
penicillin, and arthritis.  The evidence of record also 
included lay statements wherein the Veteran's spouse and 
brother reported that the Veteran returned from active duty 
service "changed."  

The Board finds that there is an indication that the 
Veteran's current psychiatric disorder is related to his 
active duty service, including the in-service 
hospitalization.  The evidence of record does not include a 
competent opinion as to the relationship between the 
Veteran's current psychiatric disorder(s) and his active duty 
service or the in-service hospitalization.  Consequently, 
there is insufficient competent medical evidence on file to 
make a decision on the Veteran's service connection claim.  
Id.  Based on this analysis and in light of VA's heightened 
duty to assist, remanding the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder 
for a VA examination is warranted.  Id.; see O'Hare, 1 Vet. 
App. at 367.  

The RO should also consider whether any psychiatric 
disability found on examination or otherwise raised in the 
record warrants service-connection.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim).

The Board further finds that the Veteran's service connection 
claims for psoriasis, a gastrointestinal disorder, 
blepharospasm, and coronary artery disease are "inextricably 
intertwined" with the Veteran's service connection claim for 
an acquired psychiatric disorder.  The Court has held that 
all issues "inextricably intertwined" with an issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 181 
(1991).  Consequently, remanding these claims for 
contemporaneous adjudication is warranted.  Id.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from August 2007 to the present.

Accordingly, the case is remanded for the following action:

1.  Obtain the Veteran's medical records 
for any treatment from the VAMC in Poplar 
Bluff, Missouri from August 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  After records are obtained, to the 
extent available, the Veteran must be 
afforded a VA examination to determine the 
presence of a psychiatric disorder and, if 
present, the etiology and severity 
thereof.  The Veteran's claims file must 
be made available to and reviewed by the 
examiner.  All necessary and appropriate 
tests must be performed and their results 
documented.  If any psychiatric disorder 
is present, the examiner must fully 
describe all manifestations thereof.  The 
examiner must provide an opinion as to 
whether any current psychiatric disorder 
is related to the Veteran's active duty 
service.  Specifically, the examiner must 
opine as to whether any current 
psychiatric disorder is related to the 
Veteran's inservice hospitalization for 
cellulitis, dermatophytosis, urticarial 
reaction to penicillin, and arthritis.  

The Veteran must then be afforded a VA 
examination to determine the presence of a 
gastrointestinal disorder, blepharospasm, 
and coronary artery disease, and, if any 
present, the respective etiology and 
severity thereof.  The examiner must 
render an opinion as to whether any of 
these disorders is related to the 
Veteran's active duty service, to include 
the inservice hospitalization.  Further, 
the examiner must opine as to whether any 
of these disorders is due to or was 
aggravated by a current psychiatric 
disorder.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
render an opinion without resorting to 
speculation, the examiner must so state, 
and must thoroughly explain why 
speculation is required.  Any report 
prepared must be typed. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the last known address.  Documentation 
must be also be obtained and associated 
with the Veteran's claims file 
demonstrating any notice that was sent was 
returned as undeliverable.

4.  The RO must then re-adjudicate the 
Veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

